DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 5/4/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kratochvil et al (US 2017/0158865 A1) in view of Shiao et al (US 2010/0203336 A1) and Fisher et al (US 6,323,268 B1).
	Regarding claims 1-5 and 12, Kratochvil teaches reflective granules (i.e., ) comprising a granule comprising 20%-100% and/or 50%-90% by weight of cristobalite (e.g., 50% by weight); and a transparent or translucent barrier coating (e.g., hydrophobic exterior coating that does not decrease the reflectance of the granule); said oil barrier coating being an organo-silicon compound which will form a bond with bituminous material (abstract, para 17, 30, 36, 48, 54; claims 1-13). Kratochvil teaches the hydrophobic exterior coating (i.e., oil barrier coating) may contain (meth)acrylic polymer (i.e., acrylic resin or transparent/translucent) and siloxanes (i.e., transparent/translucent organo-silicon compound) (para 36-48).
Kratochvil fails to suggest a first coating on the surface of the granule, said coating comprising TiO2 in anatase form and a binder; the compound defining said oil barrier being polymethylhydrogensiloxane; said binder comprising monoaluminium phosphate; and a bituminous roofing membrane comprising a bituminous web having a first side, coated granules according to claim 1, being spread over said first side to define a surface of said membrane. 
Shiao teaches roofing granules comprising a reflective coating comprising a binder and reflective particles, and further suggests such reflective particles may be anatase titanium dioxide (TiO2) and the binder may be monoaluminum phosphate (para 46, 48, 65, 82; fig 3). Shiao further teaches its granules may be coated with siliconates or suitable oils to enhance its adhesion to asphalt and to reduce their staining potentials (para 61). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention per the teachings of Shiao to add a reflective coating to the granule of Kratochvil before adding the hydrophobic coating as a matter of design choice as suggested by the prior art of record and to further enhance the reflective properties of the granule.
Fisher teaches water repellant compositions used on roofing granules comprising methylhydrogensiloxanes (i.e., an organo-silicon compound and polymethylhydrogensiloxane) (abstract; col 1, lines 15-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the methylhydrogensiloxanes for the siloxanes of Kratochvil; since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Shiao teaches the use of roofing granules on the upper surface of roofing materials or membranes (para 85-86) which would have suggested to one of ordinary skill in the art at the time of invention a bituminous roofing membrane comprising a bituminous web having a first side, coated granules according to Kratochvil as modified by Shiao and Fisher, being spread over said first side to define a surface of said membrane as a matter of design choice as suggested by the prior art of record.
Regarding the limitations “granule having a solar transmittance of less than 3% for wave-lengths less than 1400nm;” “the oil barrier being degradable when exposed to ultraviolet radiation in sunlight and rain water, and being capable of preventing or restricting migration of oil components of the membrane, said oil barrier coating being an organo-silicon compound which will form a bond with a bituminous material, a portion of said oil barrier being exposed to the environment to, in use, degrade upon exposure to the ultraviolet radiation in sunlight and the action of rain water to thereby expose said first coating, and another portion of said oil barrier not exposed to the environment in use forming a firm bond to the first coating and bituminous material of the membrane and preventing or restricting migration of oil components of the membrane toward its surface;” Kratochvil as modified by Shiao and Fisher suggest or would have otherwise rendered obvious the structure and composition of the granule (including coatings) and membrane of the instant claims; therefore it is deeded to inherently possess the properties of and function accordingly to the granule and barrier coating of the instant claims. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
	Regarding claim 6, Kratochvil teaches the granule substrate has a size from 12 to 50 mesh (i.e., 0.297 mm to 1.68 mm) (para 3, 19). This range substantially overlaps that of the instant claim. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Kratochvil, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
	Regarding claims 7-10, Shiao teaches the purpose of the coating is to further provide the granule with reflective properties (para 82); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the surface coverage of the coating on the granules as well as the thickness of the coating to optimize the reflective properties of the coating. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the coating to optimize its physical properties (e.g., abrasion and wear resistance from the elements in the environment) versus that of the cost of adding additional coating.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kratochvil, Shiao, and Fisher as applied to claim 1 above, and further in view of Hong et al (US 2010/0240526 A1).
Kratochvil as modified by Shiao and Fisher suggests the coated granule of claim 1. 
Kratochvil as modified by Shiao and Fisher fails to suggest said anatase TiO2 in the form of particles having a size in the order of 0.2μm-0.4μm.
Hong teaches photocatalytic roofing granules comprising anatase titanium dioxide having a size up to 2 microns and binders such as monoaluminum phosphate (abstract, para 28, 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute the anatase titanium dioxide of Hong for the anatase titanium dioxide of Kratochvil as modified by Shiao and Fisher, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Hong teaches photocatalytic roofing granules comprising anatase titanium dioxide having a size up to 2 microns (abstract, para 28). This range substantially overlaps that of the instant claim. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hong, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.
However, with specific regard to the properties of the hydrophobic coating, Kratochvil as modified by Shiao and Fisher suggest or would have otherwise rendered obvious the structure and composition of the granule (including coatings) and membrane of the instant claims; therefore it is deeded to inherently possess the properties of and function accordingly to the granule and barrier coating of the instant claims. 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783